 102DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.By the statements of Cecil Chacon, its foreman, the Respondent has inter-feredwith, restrained, and coerced its employees in their exercise of therights guaranteed in Section 7 of the Act, and has thus engagedin an unfairlabor practice within the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practice is an unfair labor practiceaffectingcommercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]AppendixNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interfere with, restrain, or coerce our employees in theexercise of their right to self-organization, to form labor organizations, tojoin or assistFURNITUREWORKERS, UPHOLSTERERSANDWOOD WORKERSUNION, LOCAL 576, INDEPENDENT, or any other labor organization, to bargaincollectively through representatives of their own free choice,and to engagein other concerted activities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any or all of such activities,except to the extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act, as amended.All of our employees are free to become or remain members of FurnitureWorkers, Upholsterers and Woodworkers Union, Local 576, Independent, or anyother labor organization, or to refrain from such membership.Wilma M. Moran, R. L. Mason and Stewart Mason,d/b/a GILLCRAFT FURNITURE COMPANY-------------------------------------------(Employer)Dated --------------------By -------------------------------------------(Representative)i(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.UNITED AIRCRAFT CORPORATION, PRATT & WHITNEY AIRCRAFT DIVISIONandINTERNATIONAL ASSOCIATION OF MACHINISTS, AFL, PETITIONER.Case No. 1-RC-2889.February °27, 1953Decision,Order,and Directionof NewRunoff ElectionOn October 9, 1952, pursuant to a Stipulation for CertificationUpon Consent Election executed August 14, 1952, an election bysecret ballot was conducted among certain of the Employer's em-ployees under the direction and supervision of the Regional Directorfor the First Region.As neither the TAM nor the other labor or-103 NLRB No. 15. UNITED AIRCRAFT CORPORATION103ganization on the ballot, International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, CIO,herein called the UAW, received a majority of the valid votescast ,l a run-off election was conducted on October 23, 1952.The re-sults of the balloting at this election show 1,945 ballots cast: 935 forthe UAW, 873 for the IAM, 20 void, and 17 challenged.On October 27, 1952, the IAM filed objections to conduct affectingthe results of the election.On November 13, 1952, the Regional Di-rector issued and served upon the parties his report on the objections,in which he concluded that the conduct objected to did not warrantsetting aside the results of the election.He therefore recommendedthat the objections be overruled and that the UAW be certified as thecollective bargaining representative of the employees herein involved.The IAM has excepted to this conclusion and recommendation.These are the facts found by the Regional Director with respect tothe UAW's conduct to which the IAM objected: On October 21,1952, 2 days before the election, the UAW distributed near the plantto the employees voting in the election copies of the "telegram" setout below.These copies were on regular familiar Western Uniontelegram forms with the following text imprinted thereon :OCTOBER21, 1952UAW-CIO UNION HEADQUARTERS,Washington Ave. North Haven, Conn.It has been called to my attention that certain of our repre-sentatives conducting the IAM-AFL organizational drive inNorth Haven, Pratt & Whitney plant, are guilty of smearing yourgreat union UAW-CIO.We in the labor movement know onlytoo well that it was your great president, Walter Reuther, whospearheaded the move to drive the Communists from labor or-ganizations.And we speak with authority when it comes tostrikes, having just taken on the giant Douglas and Lockheedcorporations.Allow me to express deep regret that some of ourthoughtless representatives have instigated this, and be assuredthat I am taking steps to remove the causes of these unfortunateincidents from our union.AL HAYES,President, IAM-AFLThe Regional Director's report discloses that the distribution of theforegoing telegram was a hoax; that the IAM never sent such a tele-gram; and that the UAW had conceived and perpetrated its schemeas a vote-getting device.The IAM contended that the UAW's con-IThe results of this election showed 2,015 ballots cast:892 forthe IAM,845 for theUAW, 119against the participating labor organizations, 8 void,and 18 challenged. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDduct was a fraud upon the employees which went beyond the limits ofpermissible campaign propaganda.The Regional Director, however,relying upon the Board's frequently expressed policy that it willneither censor nor police campaign propaganda by the parties to anelection in the absence of coerciveelements,and finding nothing coer-cive in the text of the telegram, concluded that the UAW's conductconsisted of legitimate campaign propaganda 2We disagree.Although the Board has traditionally declared its intention not tocensor or police preelection propaganda by parties to elections, it hasimposed some limits on free campaigning which, when transgressed,require corrective action.Thus, exaggerations, inaccuracies, partialtruths, name-calling, and falsehoods, while not condoned, may be ex-cused as legitimate propaganda, provided they are not "so mislead-ing" as to prevent the exercise of a free choice by employees in theselection of their bargaining representative.3Propaganda of thissort, the Board has said, will not be censored or policed if it remainswithin "bounds," 4 and in this connection the question to be decided is"one of degree." 5 In sum, the ultimate consideration is whether thechallenged propaganda has lowered the standards of campaigning tothe point where it may be said that the uninhibited desires of theemployees cannot be determined in an election.6Consistent with these admonitions a Board majority in the recentTimken-Detroit Axle Companycase,98 NLRB 790, set aside the re-sults of an election because the employer, during the preelection cam-paign had mailed to the employees what incorrectly purported to bea spontaneous antiunion appeal from a fellow employee.7 The Board,in pertinent part, said :we areconvinced that the employees were blinded to the fact thatit was the Employer who revised and prefaced the Raymus letter,and stamped and mailed it to them.We regard such conduct asimproperassistanceto one of the groupscompetingin the elec-tion, beyond the permissiblearea of influence resultingfrom pro-a The Regional Director relied upon the following Board cases to support his conclu-sion:Continental Oil Company,58 NLRB 169;Corn Produota Refining Company,5a NLRB1441;Maywood Hosiery Mille,64 NLRB 146;General Armature and Mfg.Co., 71 NLRB413;Kroeder-ReubelCo., 72 NLRB 240;Philadelphia Lager Beer Brewers Association,79 NLRB 351;General Plywood Corporation,83 NLRB 197;Western Electric Company,Incorporated,87NLRB 18R3 Kearney i Trecker Corporation,96 NLRB 1214;Chicago Mill A Lumber Company,64 NLRB 349'.4 KearneydTrecker Corporation,supra.F GeneralShoeCorporation,77 NLRB 124.s Ibid.7 AlthoughMember Murdockdissented in theTimkencase, he did not differ with themajority view as to the "virtues of clean elections under proper laboratory condition,"but viewed that employer's conduct,at worst, as a trivial dereliction which did not spoilthe ideal laboratory conditions requisite to a free election.He regards the UAW's con-duct in this case as detrimental to the proper conditions for the holding of a clean election. UNITED AIRCRAFT CORPORATION105tected expressions of opinion.The use of plain envelopes mis-represented to the employees the source of this anti-union propa-ganda, thereby infringing their right to a fair opportunity toevaluate it.By concealing its part in preparing and distributingthe Raymus letter, the Employer created the erroneous impres-sion that what was actually company antiunion campaign activitywas merely unaided and spontaneous employee sentiment.Thisimpaired the free and informed atmosphere requisite to an un-trammeled expression of choice by its employees.We are amply satisfied that the instant case, even more than theTimkencase, requires invocation of the Board's corrective authority.No doubt whatever exists as to the deliberateness of the deceptionperpetrated by the UAW.Moreover, we find more offensive theUAW's conduct than the objectionable conduct in theTimkencase,because in our opinion, the IAM's purported self-immolation andpraise of its rival a was a more effective vote-getting device than themere antiunion argument of the Raymus letter in theTimkencase.That letter may reasonably be assumed to have been only a repetitionof arguments already made by the employees opposed to the unionin that case.The conclusion is impelled that the UAW by its de-liberate deception as to the source of the "telegram" so blinded theemployees to the significance of its contents that they could neitherrecognize it as a fake nor evaluate it as propaganda.9This conductlowered the standards of campaigning to a level which impaired thefree and informed atmosphere requisite to an untrammeled expressionof choice by the employees.Accordingly, we reject the Regional Di-rector's conclusion and recommendation, and shall set aside the re-sults of the election in this case and order that a new election be held.On January 15, 1953, the UAW requested permission from theBoard to file a brief and to argue orally in support of the RegionalDirector's conclusions of law, and further asked that this matter beremanded to the Regional Director for a hearing and issuance ofa supplemental report if the Board should reject his conclusions.The UAW asserted that the Regional Director, having concluded in:Nothing appears to permit a conclusion that the employees had any reason to questionthe authenticity of the source or content of the telegram,or that the employees acceptedits substance at less than face value.o The leeway permitted parties in the use of campaign propaganda stems in part fromthe Board's belief that employees recognize propaganda"for what it is, and discount it."SeeCorn Products Refining Company,supra.The Board has frequently observed that itprefers to leave to the "good sense" of the voters the task of appraising propaganda, eventhough it contains misinformation.Trinity Steel Company,Inc.,97 NLRB 1486. This,of course,implies the absence of a trick to dupe the voters.Deprived of their ability torecognize propagandafor what itis, the voters are helpless to exercise good sense inappraising it.It is in this way that the instant case is distinguishable from the precedentsrelied upon by the Regional Director to support his conclusion that the UAW's stunt wasonly legitimate propaganda. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis report that the telegram was not coercive, did not concern himselfwith certain facts which would have shown that the telegram couldnot have affected the results of the election.These alleged facts are(a) that a "negligible" number of copies of the telegram were distrib-uted by employees, without union authorization, sufficiently in ad-vance of the election to have permitted a reply by the IAM, and thatthe IAM had before the election widely distributed a letter fromthe president of that union to the employees urging their support,and (b) that the telegram was utilized to combat false Communistimputations directed by the IAM against the UAW, plus the distribu-tion by the IAM of a "card purportedly printed by the UAW-CIOindicating probability of unnecessary strike action."The UAW alsoasserted that the Board's refusal to grant the foregoing requestswould deny it due process.The Regional Director's report was issued on November 13, 1952.Time for filing exceptions to the report, as provided by Section 102.61of the Board's Rules and Regulations, thus expired about Novem-ber 26, 1952.Had the UAW before that date sought to file a briefin support of the report or in the nature of an exception to anyomission therein, it could have done so as a matter of course. Instead,the UAW was content to rest satisfied with the report until 7 weekslater.No satisfactory reason has been presented to justify a departurefrom the requirements of the Board's Rules and Regulations.Weshall therefore deny the request for permission at this late date tofile a brief and secure oral argument, as the issues to be determinedin this matter are adequately presented on the record before us.We also can perceive no warrant for holding a hearing or issuinga supplemental report. In effect the UAW would adduce evidenceto show that its deception was justified because provoked by "Com-munist smears" originated by the IAM and the distribution of a cardby the IAM which, like the UAW's telegram, was a fabrication.Wedeplore these tactics, if in fact the IAM engaged in them; indeed,if the IAM did indulge in them and had that union gone on to win theelection,we might well have set the balloting aside upon a timelyprotest by the UAW. These allegations would not, however, even ifproved, alter our conclusion that damaging interference with the in-formed atmosphere necessary to a valid election resulted from theUAW's glaring misrepresentation.One wrong cannot justify an-other, so we are not impressed by our dissenting colleagues' concernwith the "surrounding circumstances which may excuse" UAW'sconduct. UNITED AIRCRAFT CORPORATION107We regard as irrelevant the imprecise intimations by the UAWwhich suddenly disclaim responsibility for distribution of the "Hayes"telegram.The Regional Director reported that the UAW had ad-mitted distribution of the telegram; the UAW is now, in effect, at-tempting to controvert this finding of fact in his report.We considerit unimportant whether the telegram was distributed to few or tomany employees, for we do not doubt that a misrepresentation of thissort, once loosed, could spread so rapidly as to impair the electionatmosphere.Finally, we fail to understand how mere proof thatthe president of the IAM had sent a letter to the employees urgingtheir support could overcome the invidious effect of the telegram. Ifthe UAW is implying that the IAM had a fair opportunity beforethe election to counteract the effect of the telegram by communicatingwith the employees, the timing of the distribution of the telegram 2days before the election precluded the accomplishment of any suchresult.Accordingly, we must deny the UAW's untimely requests fora hearing and the issuance of a supplemental report.OrderIT IS HEREBY ORDEREDthat the runoff election held on October 23,1952, among the employees of the United Aircraft Corporation, Pratt& Whitney Aircraft Division, at its North Haven, Connecticut, plantbe, and it hereby is,set aside.[Text of Direction of New Runoff Election omitted from publicationin this volume.]MEMBERSHOUSTON and STYLES, dissenting :We do notagreewith the result reached byour colleagues in pass-ing on the merits of the objections at this time.We would, on theother hand, order that a hearing be held to develop all the facts in thiscase.While we are mindful of the dangers inherent in the type ofcampaigning resorted to by the UAW, we are hesitant to express con-demnation of it without complete knowledge as to all thesurroundingcircumstances that may excuse it.We readily conceive the possibleexistence of a preelection atmosphere, created through no fault of theUAW, in which the distribution of the telegram could nothave af-fected the outcome of the election.Accordingly, we believe that thepolicies of the Act would best be served by an investigation and re-port as to all the facts leading up to the distribution of thetelegram.